ORDER
This matter have been duly presented pursuant to Rule 1:20-10(b), following a granting of a motion for discipline by consent in DRB 16-284 of DONALD E. WARREN of HAMILTON, who was admitted to the bar of this State in 1996;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC l.l(a)(gross neglect), RPC 1.8 (lack of diligence), RPC 1.4(b) (failure to communicate with the client), RPC 1.4(c) (failure to explain a matter to the client), RPC 1.7(a)(2) and RPC 1.8(a) (conflict of interest), RPC 1.15(d), and Rule 1:21-6 (recordkeeping violations), and RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation);
And the parties having agreed that respondent’s conduct violated RPC 1.1(a), RPC 1.3, RPC 1.4(b)(c), RPC 1.7(a)(2), RPC 1.8(a), RPC 1.15(d), Rule 1:21-6, and RPC 8.4(c), and that said conduct *227warrants a three-month suspension from practice or lesser discipline;
And the Disciplinary Review Board having’ concluded from its review of the matter that respondent violated RPC 1.1(a), RPC 1.3, RPC 1.7(a)(2), and RPC 1.8(a), and having dismissed the stipulated violations of RPC 1.4(b), RPC 1.4(c), RPC 1.15(d), RPC 8.4(c), and Rule 1:21-6, finding that the facts do not support them;
And the Disciplinary Review Board having determined that a three-month suspension is the appropriate quantum of discipline for respondent’s unethical conduct and having granted the motion for discipline by consent in District Docket No. XIV-2014-0027E;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule l:20-16(e);
And good cause appearing;
It is ORDERED that DONALD E. WARREN of HAMILTON is hereby suspended from the practice of law for a period of three months, effective January 6, 2017, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(e), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*228ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.